Exhibit 10.1

 

AMENDMENT NUMBER THREE

to the

Master Loan and Security Agreement

Dated as of December 30, 2003

between

HOMEONE FUNDING I

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

                This AMENDMENT NUMBER THREE is made this 14th day of February,
2005, between HOMEONE FUNDING I, having an address at 2150 West 18th Street,
Houston, Texas 77008 (the “Borrower”) and GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC., having an address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the
“Lender”), to the Master Loan and Security Agreement, dated as of December 30,
2003, by and between the Borrower and the Lender, as amended (the “Agreement”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

 


RECITALS

 

                WHEREAS, the Borrower has requested that the Lender agree to
amend the Agreement to extend the Termination Date thereunder to March 15, 2005;

 

                WHEREAS, as of the date of this Amendment, the Borrower
represents to the Lender that it is in compliance with all of the
representations and warranties and all of the affirmative and negative covenants
set forth in the Agreement and is not in default under the Agreement; and

 

                WHEREAS, the Borrower and the Lender have agreed to amend the
Agreement as set forth herein.

 

                NOW THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.  Effective as of February 14, 2005, Section 1 of the Agreement is
hereby amended by deleting the definition of Termination Date and replacing it
with the following:

 

“Termination Date” shall mean March 15, 2005, or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 


SECTION 2.  DEFINED TERMS.  ANY TERMS CAPITALIZED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE AGREEMENT.


 

SECTION 3.  Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or

 

--------------------------------------------------------------------------------


 

made pursuant to, or with respect to, the Agreement, any reference in any of
such items to the Agreement being sufficient to refer to the Agreement as
amended hereby.

 

SECTION 4.  Representations.  The Borrower hereby represents to the Lender that
as of the date hereof, the Borrower is in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.

 

SECTION 5.  Governing Law. This Amendment Number Three shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 6.  Counterparts.  This Amendment Number Three may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

 

 

HOMEONE FUNDING I

 

 

(Borrower)

 

 

 

 

 

By:   Wilmington Trust Company not in its individual capacity but solely as
Owner Trustee

 

 

 

 

 

By:

/s/ Rachel L. Simpson

 

 

 

Name: Rachel L. Simpson

 

 

Title: Financial Services Officer

 

 

 

 

 

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.

 

 

(Lender)

 

 

 

 

 

By:

/s/ Jon Stapleton

 

 

 

Name: Jon Stapleton

 

 

Title: Vice President

 

 

 

Acknowledged and Accepted:

 

 

 

 

 

 

HOMEONE CREDIT CORP.

 

 

(Guarantor)

 

 

 

 

 

By:

/s/ Forrest D. Theobald

 

 

 

Name: Forrest D. Theobald

 

 

Title: Secretary

 

 

 

 

 

FLEETWOOD ENTERPRISES, INC.

 

 

(Guarantor)

 

 

 

 

 

By:

/s/ Forrest D. Theobald

 

 

 

Name: Forrest D. Theobald

 

 

Title: Sr. Vice President — General
Counsel and Secretary

 

 

 

3

--------------------------------------------------------------------------------